Citation Nr: 0630554	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-07 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the VA RO in St. 
Louis, Missouri that denied service connection for 
degenerative joint disease of the left knee.


FINDING OF FACT

Degenerative joint disease of the left knee is not 
attributable to the veteran's period of active military 
service, including any injury coincident therewith.


CONCLUSION OF LAW

The veteran does not have degenerative joint disease that is 
the result of disease or injury incurred in or aggravated by 
active military service; degenerative joint disease of the 
left knee may not be presumed to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 and Supp 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he injured his left knee in service 
and that he now experiences degenerative joint disease as a 
result.

His service medical records show that he was taken to an aid 
station in May 1970 after being hit in the knee by the recoil 
of a 105 mm Howitzer approximately 7 hours earlier.  It was 
noted that 30 minutes prior to his arrival at the aid station 
he had tried to walk on the knee and experienced syncope.  He 
also passed out upon arrival at the aid station.  Upon 
examination, there was no evidence of trauma to the left 
knee.  On manipulation, the veteran demonstrated painful 
grimaces.  The impression was syncope possibly due to pain in 
the left knee.  Later that morning, the veteran had no 
trouble walking, but it was noted that the knee remained 
painful.  X-ray revealed a "normal knee."  He was put on 
light duty for 3 days and told to return as needed.

His service department separation examination revealed no 
complaint or finding of abnormality.  His musculoskeletal 
system was considered normal.

The veteran was first examined by VA in February 1978 and 
upon review of the musculoskeletal system pes planus was 
found.  No other musculoskeletal defects were discovered.

A January 1991 x-ray report is of record.  It shows widening 
of the lateral compartment of the femoral tibial joint.  The 
impression was a possible lateral collateral ligament injury.  
In June 1991, the veteran gave a history of knee injury 
occurring in 1990.  At a December 1997 VA psychiatric 
evaluation, the veteran noted that he had been hit by a car 
about 5 years earlier and injured both of his legs.  A 
February 2003 x-ray report shows that he left patellofemoral 
degenerative arthritis.  

A VA examiner was asked to review the claims file, examine 
the veteran, and provide an opinion as to a possible 
connection between current left knee disability and the 
veteran's period of military service.  The examiner noted, in 
a February 2003 report, that the veteran reported having left 
knee problems with pain and swelling and locking that started 
a couple of years earlier.  The examiner noted the veteran's 
history as reported in the service medical records, and he 
pointed out that there was no significant work-up for the 
knee shown in the record after the entries made on May 25, 
1970.  The examiner opined that, based on the record, the 
veteran's current severe degenerative arthritis was not 
likely the same as what was documented in service.  

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).  However, if arthritis 
becomes manifest to a degree of 10 percent or more during the 
one-year period following a veteran's separation from 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  38 C.F.R. §§ 3.307, 3.309 (2006).

In this case, the Board finds it significant, as did the 2003 
VA examiner, that there was no follow-up for left knee 
problems after the May 1970 incident.  The veteran was told 
to return as needed, and it does not appear that he did.  He 
has not alleged that he did, and when examined for separation 
in 1971 his musculoskeletal system was normal.  Even when 
examined by VA in 1978, no defects of the knee were 
discovered.  It was not until the 1990's that the veteran 
complained of a post-service knee problem, and this complaint 
came after he was hit by an automobile and injured both legs.  
Such a chronology supports the conclusion reached by the 2003 
VA examiner.  (Although the examiner indicated that the 
current arthritis was not the same as documented in 1970, the 
Board takes this to mean that there is no connection between 
current disability and the injury that was documented in 
service.)  Given the examiner's uncontradicted opinion, and 
as noted above, because the record supports the examiner's 
conclusion, especially the absence of chronic disability for 
so many years, the Board finds that the preponderance of the 
evidence is against the claim of service connection.  

As for the one-year presumption, the record described above 
clearly does not show a diagnosis of arthritis until many 
years after service.  Therefore, service connection is not 
warranted under 38 C.F.R. §§ 3.307, 3.309.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506, slip op. at 11-13 (U.S. Vet. App. March 3, 
2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id. slip op. at 17.

In the present case, the Board finds that VA has satisfied 
its duty to notify by means of a letter dated in February 
2003.  The letter informed the veteran that he needed to 
submit evidence that showed that he presently had left knee 
disability that was related to disease or injury during 
service.  See, e.g., Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  He was notified of his and VA's 
respective duties for obtaining the evidence, and he was 
asked to send any treatment records that were pertinent to 
the claimed conditions.

The Board acknowledges that the aforementioned letter did not 
contain any specific notice with respect to how a rating 
and/or effective date would be assigned if service connection 
was established for a disability of the left knee.  In this 
regard, the Board notes, first, that questions with respect 
to the rating and effective date to be assigned for the 
veteran's disability are not currently before the Board.  
Indeed, the Board has determined that the veteran's claim of 
service connection must be denied.  Consequently, no rating 
or effective date will be assigned for that disability as a 
matter of law.  Under the circumstances, the Board finds that 
the purpose of the notice requirement with respect to the 
issue over which the Board has jurisdiction-entitlement to 
service connection-has been satisfied.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded a VA 
examination in connection with the present appeal, which 
examination included a medical nexus opinion.  His service 
medical records have been obtained, as have records of his VA 
treatment.  Elkins v. West, 12 Vet. App. 209 (1999).  No 
further development action is warranted.


ORDER

Service connection for degenerative joint disease of the left 
knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


